DETAILED ACTION
Claims 1-20 are pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0023626 A1 to Hussain et al. in view of U.S. Pub. No. 2002/0144003 A1 to Jin and U.S. Pub. No. 2011/0296431 A1 to Gschwind et al. 

As claim to claim 1, Hussain teaches a computer-implemented method, comprising: 
establishing, in a user space (application (user) space) of an operating system, a socket connection between the first application (host application/Applications 102/client process) and the second application (remote application/server process) (“...A network processor includes local memory and an interface to a host system. The local memory is shared by a plurality of processors for storing data transferred over a network coupled to the network processor. The interface to the host system manages a queue for a socket established between an application executing in host memory and another application executing in a remote host coupled to the network. The queue stores a unique identifier for a process identifier associated with the socket. The interface transfers data asynchronously between host memory and local memory and an indication is received by a waiting process in the host system that data has been written to host memory based on a process identifier stored in the queue...An application 102 executes in application (user) space in memory in the host system 100a. The application 102 issues API calls using API functions provided by the Direct Socket Library module 500 or the enhanced socket system calls module 502. Requests through the socket interface 500, 502 are either directed through the system TCP/IP (host) network stack 512 to a NIC driver 514 or through a host driver 510 to the network services processor 206...The application 102 makes socket API calls to the socket modules 500, 502 to establish a TCP connection between a client process and a server process. A server process sets up a communication endpoint and passively waits for a connection from the client process. A client process initiates communication with a server process that is passively waiting to be contacted...Data transfer for an application 102 for the TCP connection can be directed through the host networking stack 512 or the processor networking stack 520 in the network services processor 206 dependent on the API call issued by the application 102. Host socket APIs are a superset of legacy BSD socket APIs. The host socket APIs call functions in the enhanced socket system calls module 502. These API calls include flags used by the operating system to select one of the stacks, that is, the networking stack 520 in the network services processor 206 or the host networking stack 512 in kernel space in the host system 100a. The socket modules 500, 502 provide a uniform interface to the network and communications protocols. Protocol independent requests are mapped to the protocol specific implementation selected when the socket is created. The socket APIs provide a BSD like socket interface which enables applications written for the BSD socket interface to direct requests to the network services processor 206 with minimal or no changes...API calls that avoid use of the host networking stack (network protocol stack) 512 in the host system 100a are provided by the direct socket calls module 500 and the application 102 can be modified to use these API calls instead of the BSD socket calls that use the host networking stack 512 in the host system 100a...At step 708, the application calls the accept( ) API to get a connection...At step 710, the stack socket module sends a "connection socket file descriptor" to the application using the DDOQ created in the previous step. The connection socket file descriptor is sent via DMA to the Host memory location identified by the next descriptor in the listen socket's DDOQ...” paragraphs 0014/006-0065/0087/0088), the first thread, the second thread and the third thread sharing the socket connection; and 
establishing queues (“...At step 700, at boot time, the host driver 510 creates two control queues (CNTQ). These queues serve as a low latency message communication mechanism for messages from the network services processor 206 to the host system 100a...To set up the zero-copy mechanism, the application 102 issues an API call to request allocation of a buffer or multiple buffers from a specialized zero-copy buffer pool in host memory and to select zero copy for send and receive. The application 102 uses buffers for the I/O operation which have been allocated from the zero copy buffer pool. The buffers are freed later by the application 102...” paragraphs 0083/0105).
Hussain does not explicitly teach creating a first thread of a first application and a second thread and a third thread of a second application and
establishing a first dedicated shared memory queue for a first thread pair that comprises the first thread and the second thread and a second dedicated shared memory queue for a second thread pair that comprises the first thread and the third thread, the first dedicated shared memory queue providing dedicated access to the first thread of the first application and the second thread of the second application, and the second dedicated shared memory queue providing dedicated access to the first thread of the first application and the third thread of the second application.
Jin teaches creating a first thread (Thread 1 110a) of a first application (User Interface Threads 110) and a second thread (Thread 1 130 a) and a third thread (Thread J 130b) of a second application (Worker Threads 130) (“...FIG. 1 depicts the high level architecture of system 100 that is consistent with the embodiments of the present invention. In FIG. 1, system 100 comprises a first group of threads 110, a second group of thread 130, a first buffer 120, and a second buffer 140. The first group of threads 110 may include a plurality of threads that are similar in terms of the nature of the tasks they perform. For example, the first group of threads 110 may comprise user interface threads that perform user interface related tasks. For example, a user interface thread usually handles user input and responds to events and messages generated by a user. Such user interface threads may involve in general windows or Graphical User Interface (GUI) programming...The second group of threads 130 may also comprise a plurality of threads. The threads in the second group 130 may be threads of service nature. That is, they provide services based on the requests from the threads from the first group. For example, the second group of threads 130 may comprise a set of worker threads. A worker thread is usually used to execute lower level processing tasks, including calling a library function or processing a message received from a piece of hardware. In general, a worker thread does not deal with user's input...” paragraphs 0014-0017) and
establishing a first shared memory queue for a first thread pair that comprises the first thread (Thread 1 110a) and the second thread (First Buffer 120) and a second shared memory queue for a second thread pair that comprises the first thread and the third thread (Thread J 130b) (Second Buffer 140), the first shared memory queue providing access to the first thread of the first application and the second thread of the second application, and the second shared memory queue providing access to the first thread of the first application and the third thread of the second application (“...To facilitate the communication between the two groups of thread 110 and 130 (inter-thread communication), a double buffering scheme is presented in FIG. 1 with a first buffer 120 and a second buffer 140. The first buffer 120 may comprise a plurality of buffer cells 120a, 120b, 120c, . . . . The first buffer 120 is used to buffer requests 150 issued by the threads in the first group of thread 110. Requests 150 may be accessed or retrieved by the threads in the second group 130...The buffer cells in the first buffer 120 may be arranged in certain fashion. For example, they may simply form a circular linear linked list. For a list of buffer cells (as shown in FIG. 1) to form a circular linear linked list, the first buffer cell in the list is considered to be adjacent to the last cell in the list. One buffer cell in a circular linear linked list is considered to be the first or head of the list. The head of a circular linear linked list is movable. Each buffer cell in the first buffer 120 may be used to buffer one single request issued by a thread from the first group of thread 110 and the request may be buffered with data that is relevant to the request...Requests 150 may be buffered in the first buffer 120 in certain order according to some criteria. For example, a first come and first serve policy may be applied. That is, a new request will be buffered in the first available or first free buffer cell. It is also possible that each request is buffered according to its priority. For example, a request with higher priority may be inserted into the first buffer 120 at an appropriate position so that the request may be processed in a timely fashion. Such priority may be determined according to the priority of the thread that generates or issues the request. It may also be determined according to the nature of the request...The requests 150 buffered in the first buffer 120 are accessed and processed by the threads in the second group of thread 130. The threads from the second group 130 may access the requests 150 in certain fashion. For example, each thread in the second group may regularly examine the requests in the buffer cells of the first buffer 120 and picks up the request that is appropriate. Such appropriateness may be determined by identifying the recipient specified in the request. For example, a request may be specifically addressed to a particular thread in the second group so that only that particular thread may pick up and process the request. In this case, other threads in the second group 130, even though they may examine the request, may simply ignore the request...A different scenario may be that a request in the first buffer can be picked up by any thread from the second group 130 that is capable of performing the operation that is being requested. In this case, any thread from the second group that has the capability to perform the requested operation may process the request...” paragraphs 0019-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain with the teaching of Jin because the teaching of Jin would improve the system of Hussain by providing a smallest sequence of programmed instructions (thread) managed independently by a scheduler as part of the operating system execution.
dedicated shared memory queue (dedicated buffer) providing dedicated access to threads (“...A hardware mechanism is disclosed in the present disclosure, in one aspect, that may quickly and efficiently communicate data values from one thread to another thread, for example, the application thread to the assist (helper) thread. The hardware mechanism of the present disclosure can be exploited by software to communicate register values between two hardware threads. In one aspect, the hardware uses a dedicated buffer as a first-in-first-out (FIFO) store (or storage) for intermediate storage of data. The FIFO buffer includes a head pointer and a tail pointer. The head pointer points to the first entry in the dedicated buffer and the tail pointer points to the last entry in the buffer. Thus, to read from the dedicated buffer, the data content of the location in the dedicated buffer pointed by the head pointer is retrieved. The head pointer may be then advanced to point to the next data entry in the dedicated buffer. To write to the dedicated buffer, the data is written to the location following the last entry in the buffer pointed to by the tail pointer. The tail pointer is then advanced to point to the currently written entry...” paragraphs 0023/0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain and Jin with the teaching of Gschwind because the teaching of Gschwind would improve the system of Hussain and Jin by providing a method for organizing the manipulation of a data structure where the oldest entry, or "head" of the queue, is processed first to allow for sequential or orderly processing of data.

As to claim 2, Jin teaches the method of claim 1, The method of claim 1, wherein the establishing the first dedicated shared memory queue for the first thread pair and second dedicated shared memory queue for a second thread pair (“...To facilitate the communication between the two groups of thread 110 and 130 (inter-thread communication), a double buffering scheme is presented in FIG. 1 with a first buffer 120 and a second buffer 140. The first buffer 120 may comprise a plurality of buffer cells 120a, 120b, 120c, . . . . The first buffer 120 is used to buffer requests 150 issued by the threads in the first group of thread 110. Requests 150 may be accessed or retrieved by the threads in the second group 130...The buffer cells in the first buffer 120 may be arranged in certain fashion. For example, they may simply form a circular linear linked list. For a list of buffer cells (as shown in FIG. 1) to form a circular linear linked list, the first buffer cell in the list is considered to be adjacent to the last cell in the list. One buffer cell in a circular linear linked list is considered to be the first or head of the list. The head of a circular linear linked list is movable. Each buffer cell in the first buffer 120 may be used to buffer one single request issued by a thread from the first group of thread 110 and the request may be buffered with data that is relevant to the request...Requests 150 may be buffered in the first buffer 120 in certain order according to some criteria. For example, a first come and first serve policy may be applied. That is, a new request will be buffered in the first available or first free buffer cell. It is also possible that each request is buffered according to its priority. For example, a request with higher priority may be inserted into the first buffer 120 at an appropriate position so that the request may be processed in a timely fashion. Such priority may be determined according to the priority of the thread that generates or issues the request. It may also be determined according to the nature of the request...The requests 150 buffered in the first buffer 120 are accessed and processed by the threads in the second group of thread 130. The threads from the second group 130 may access the requests 150 in certain fashion. For example, each thread in the second group may regularly examine the requests in the buffer cells of the first buffer 120 and picks up the request that is appropriate. Such appropriateness may be determined by identifying the recipient specified in the request. For example, a request may be specifically addressed to a particular thread in the second group so that only that particular thread may pick up and process the request. In this case, other threads in the second group 130, even though they may examine the request, may simply ignore the request...A different scenario may be that a request in the first buffer can be picked up by any thread from the second group 130 that is capable of performing the operation that is being requested. In this case, any thread from the second group that has the capability to perform the requested operation may process the request...” paragraphs 0019-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain with the teaching of Jin because the teaching of Jin would improve the system of Hussain by providing a smallest sequence of programmed instructions (thread) managed independently by a scheduler as part of the operating system execution.
Gschwind teaches establishing a separate dedicated shared memory queue between each sending thread in the first application and each receiving thread in the second application (“...A hardware mechanism is disclosed in the present disclosure, in one aspect, that may quickly and efficiently communicate data values from one thread to another thread, for example, the application thread to the assist (helper) thread. The hardware mechanism of the present disclosure can be exploited by software to communicate register values between two hardware threads. In one aspect, the hardware uses a dedicated buffer as a first-in-first-out (FIFO) store (or storage) for intermediate storage of data. The FIFO buffer includes a head pointer and a tail pointer. The head pointer points to the first entry in the dedicated buffer and the tail pointer points to the last entry in the buffer. Thus, to read from the dedicated buffer, the data content of the location in the dedicated buffer pointed by the head pointer is retrieved. The head pointer may be then advanced to point to the next data entry in the dedicated buffer. To write to the dedicated buffer, the data is written to the location following the last entry in the buffer pointed to by the tail pointer. The tail pointer is then advanced to point to the currently written entry...” paragraphs 0023/0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain and Jin with the teaching of Gschwind because the teaching of Gschwind would improve the system of Hussain and Jin by providing a method for organizing the manipulation of a data structure where the oldest entry, or "head" of the queue, is processed first to allow for sequential or orderly processing of data.

As to claims 9 and 15, see the rejection of claim 1 above, expect for a processing unit, a memory and a computer program product stored in a non-transient computer readable medium.
Hussain teaches a processing unit, a memory and a computer program product stored in a non-transient computer readable medium (“...The host system 100a includes a processor 200, memory 202 and an Input/Output (I/O) interface 204 through which data is transferred over an I/O bus 208. The application 102, socket module 104 and network stack 106 are stored in memory 202 and executed by the processor 200. The host system 100a is coupled to the network services processor 206 through the Input/Output bus 208. In one embodiment, the Input/Output interface 204 is the Peripheral Connect Interface (PCI), a standard bus interface developed by the PCI Special Interest Group (SIG). The network services processor 206 includes hardware packet processing, buffering, work scheduling, ordering, synchronization, and cache coherence support to accelerate packet processing tasks...” paragraph 0043).

As to claims 10 and 16, see the rejection of claim 2 above.


Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0023626 A1 to Hussain et al. in view of U.S. Pub. No. 2002/0144003 A1 to Jin and U.S. Pub. No. 2011/0296431 A1 to Gschwind et al. as applied to claims 1, 9 and 15 above, and further in view of U.S. Pub. No. 2016/0162337 A1 to Wang et al.

As to claim 3, Hussain as modified Jin and Gschwind teaches the method of claim 1, however it is silent with reference to in response to the first thread receiving a takeover request from the second thread, forwarding the takeover request from the first thread to the third thread; and sending a token for takeover from the third thread to the second thread via the first thread.  
Wang teaches in response to the first thread receiving a takeover request from the second thread, forwarding the takeover request from the first thread to the third thread; and sending a token (Indicator 122/124) for takeover from the third thread to the second thread via the first thread (Core Switch 118) (“...Described herein are techniques for scheduling a real-time task to switch dynamically among the cores of a multi-core processor via multiple threads. The switch of the real-time task may prevent the real-time task from blocking a particular core from executing other non real-time tasks. The switch of the real-time task includes the transfer of the real-time task from being performed by a thread that is executing on a current core to another thread that is executing on an alternative core...The switch involves the use of two threads that are executing on two different cores of the multi-core processor during a real-time task handoff period. During the handoff, the real-time task is performed by a current thread that is executing on a current core while a new thread to be executed on an alternative core is prepared for the takeover of the real-time task execution. Once the new thread is ready, the real-time task is switched to be performed by the new thread on the alternative core. Following the handoff, the current thread may be put in a wait state, which may enable the current thread and/or the current core to be called to perform a non real-time task...Accordingly, the switching of a real-time task from being performed by a current thread executing on the current core of a multi-core processor to being performed by a new thread executing on the alternative core of the multi-core processor may free up the current thread and/or the alternative core to perform a non real-time task. Further, by performing multiple instances of switching on a periodic basis, a computing device may reduce or eliminate system blockage caused by the continuous performance of real-time tasks. As a result, instances of deadlocked applications, disabled application features, and/or general unresponsiveness in the operations of applications executing on the computing device may be diminished. Various examples of techniques for implementing dynamic switching of the performance of a real-time task from a current core to an alternative core in accordance with various embodiments are described below with reference to FIGS. 1-6...”, figures 3/6 paragraphs 0015-0017, 0043-0053/0063-0072).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain, Jin and Gschwind with the teaching of Wang because the teaching of Wang would improve the system of Hussain, Jin and Gschwind by providing context switching technique that provides the process of storing the state of a process or thread, so that it can be restored and resume execution at a later point.

As to claims 11 and 17, see the rejection of claim 3 above.


Claims 5, 6, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0023626 A1 to Hussain et al. in view of U.S. Pub. No. 2002/0144003 A1 to Jin and U.S. Pub. No. 2011/0296431 A1 to Gschwind et al. as applied to claims 1, 9 and 15 above, and further in view of U.S. Pub. No. 2012/0030364 A1 to Morimoto.

As to claim 5, Hussain as modified by Jin and Gschwind teaches the method of claim 1, however it is silent with reference to wherein the first shared memory queue establishing the first shared memory queue, the first shared memory queue between the first thread and the second thread comprises: combining a plurality of connections between the first thread and the second thread into the first queue, the first queue being a single queue for transmitting data of the plurality of connections and supporting retrieval of data from any position in a connection.  
Morimoto teaches wherein the first shared memory queue (plurality of queues/Queue 132)  establishing the first shared memory queue, the first shared memory queue between the first thread and the second thread comprises: combining a plurality of connections between the first thread and the second thread into the first queue, the first queue being a single queue for transmitting data of the plurality of connections and supporting retrieval of data from any position in a connection (“...A proxy apparatus of the present invention includes a multi-core CPU having a plurality of CPU cores, and an extended listen socket having a plurality of queues provided for the plurality of CPU cores. A kernel thread and a proxy thread operate on each of the plurality of CPU cores. The kernel thread executes a receiving process of an establishment request packet for a first connection with a client terminal, the receiving process being assigned to a corresponding one of said plurality of CPU cores, and registers an establishment waiting socket which contained information of the first connection, on a corresponding one of the plurality of queues. The proxy thread refers to the corresponding queue, and establishes the first connection based on the establishment waiting socket when the establishment waiting socket is registered on the corresponding queue... A proxy apparatus of the present invention is provided between a client (terminal) and a server (apparatus) in a network and has a function of relaying a communication between the client and the server. The proxy apparatus includes a multi-core CPU (Central Processing Unit) having CPU cores. The proxy apparatus includes a kernel thread and a proxy thread operating on each CPU core and further includes a queue corresponding to each CPU core in a listen socket. When ending a receiving process such as a protocol process of a received packet, the kernel thread registers a connection waiting socket in a queue of the listen socket corresponding to a CPU core for the kernel thread operating thereon. Also, the proxy thread acquires the connection waiting socket from the queue in the listen socket corresponding to the CPU core for the proxy thread to operate thereon and executes a connection process... The proxy threads 111 to 114 execute proxy processes for connection establishment waiting sockets stored in the queues 131 to 134 in the extended listen socket 130 corresponding to the CPU cores 11 to 14, respectively...” paragraphs 0032/0040/0052/0062-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain, Jin and Gschwind with the teaching of Morimoto because the teaching of Morimoto would improve the system of Hussain, Jin and Gschwind by providing a technique for organizing and managing connection information in a data structure for easy access. 

As to claim 6, Hussain as modified by Jin and Gschwind teaches the method of claim 5, however it is silent with reference to determining a connection of the plurality of connections comprising data to be read by scanning the first shared memory queue.  
Morimoto teaches determining a connection of the plurality of connections comprising data to be read by scanning the first shared memory queue (“...A proxy apparatus of the present invention includes a multi-core CPU having a plurality of CPU cores, and an extended listen socket having a plurality of queues provided for the plurality of CPU cores. A kernel thread and a proxy thread operate on each of the plurality of CPU cores. The kernel thread executes a receiving process of an establishment request packet for a first connection with a client terminal, the receiving process being assigned to a corresponding one of said plurality of CPU cores, and registers an establishment waiting socket which contained information of the first connection, on a corresponding one of the plurality of queues. The proxy thread refers to the corresponding queue, and establishes the first connection based on the establishment waiting socket when the establishment waiting socket is registered on the corresponding queue... A proxy apparatus of the present invention is provided between a client (terminal) and a server (apparatus) in a network and has a function of relaying a communication between the client and the server. The proxy apparatus includes a multi-core CPU (Central Processing Unit) having CPU cores. The proxy apparatus includes a kernel thread and a proxy thread operating on each CPU core and further includes a queue corresponding to each CPU core in a listen socket. When ending a receiving process such as a protocol process of a received packet, the kernel thread registers a connection waiting socket in a queue of the listen socket corresponding to a CPU core for the kernel thread operating thereon. Also, the proxy thread acquires the connection waiting socket from the queue in the listen socket corresponding to the CPU core for the proxy thread to operate thereon and executes a connection process... The proxy threads 111 to 114 execute proxy processes for connection establishment waiting sockets stored in the queues 131 to 134 in the extended listen socket 130 corresponding to the CPU cores 11 to 14, respectively...” paragraphs 0032/0040/0052/0062-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain, Jin and Gschwind with the teaching of Morimoto because the teaching of Morimoto would improve the system of Hussain, Jin and Gschwind by providing a technique for organizing and managing connection information in a data structure easy access. 

As to claims 13 and 19, see the rejection of claim 5 above.

As to claim 14 and 20, see the rejection of claim 6 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0023626 A1 to Hussain et al. in view of U.S. Pub. No. 2002/0144003 A1 to Jin and U.S. Pub. No. 2011/0296431 A1 to Gschwind et al. as applied to claim 1 above, and further in view U.S. Pub. No. 2011/0219145 A1 to Pope et al.

As to claim 7, Jin teaches the method of claim 1, wherein the first thread is a sending thread, the second thread is a receiving thread and the second thread and a second queue between the first thread and the third thread, the first queue being different from the second queue and the first queue being used for transmitting data and a sequential control command (“...To facilitate the communication between the two groups of thread 110 and 130 (inter-thread communication), a double buffering scheme is presented in FIG. 1 with a first buffer 120 and a second buffer 140. The first buffer 120 may comprise a plurality of buffer cells 120a, 120b, 120c, . . . . The first buffer 120 is used to buffer requests 150 issued by the threads in the first group of thread 110. Requests 150 may be accessed or retrieved by the threads in the second group 130...The buffer cells in the first buffer 120 may be arranged in certain fashion. For example, they may simply form a circular linear linked list. For a list of buffer cells (as shown in FIG. 1) to form a circular linear linked list, the first buffer cell in the list is considered to be adjacent to the last cell in the list. One buffer cell in a circular linear linked list is considered to be the first or head of the list. The head of a circular linear linked list is movable. Each buffer cell in the first buffer 120 may be used to buffer one single request issued by a thread from the first group of thread 110 and the request may be buffered with data that is relevant to the request...Requests 150 may be buffered in the first buffer 120 in certain order according to some criteria. For example, a first come and first serve policy may be applied. That is, a new request will be buffered in the first available or first free buffer cell. It is also possible that each request is buffered according to its priority. For example, a request with higher priority may be inserted into the first buffer 120 at an appropriate position so that the request may be processed in a timely fashion. Such priority may be determined according to the priority of the thread that generates or issues the request. It may also be determined according to the nature of the request...The requests 150 buffered in the first buffer 120 are accessed and processed by the threads in the second group of thread 130. The threads from the second group 130 may access the requests 150 in certain fashion. For example, each thread in the second group may regularly examine the requests in the buffer cells of the first buffer 120 and picks up the request that is appropriate. Such appropriateness may be determined by identifying the recipient specified in the request. For example, a request may be specifically addressed to a particular thread in the second group so that only that particular thread may pick up and process the request. In this case, other threads in the second group 130, even though they may examine the request, may simply ignore the request...A different scenario may be that a request in the first buffer can be picked up by any thread from the second group 130 that is capable of performing the operation that is being requested. In this case, any thread from the second group that has the capability to perform the requested operation may process the request...” paragraphs 0019-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain with the teaching of Jin because the teaching of Jin would improve the system of Hussain by providing a smallest sequence of programmed instructions (thread) managed independently by a scheduler as part of the operating system execution.
Pope teaches the establishing the first shared memory queue further comprises: establishing an emergency queue (out of band (OOB) queue) between the first thread and the second thread, the shared memory queue being used for transmitting an out-of-band control command; and in response to the emergency queue comprising a new message, causing the second thread to retrieve the new message immediately (“...This dual queue mechanism enables out of band data to be handled by the application without involving the OS--while the application is running. Where the application(s) is blocked, the second queue and interrupt enable the OS to determine which of potentially many application queues have had data delivered. The overall arrangement is illustrated in FIG. 9...The out of band (OOB) queue holds out of band data, which are: [0179] 1. Error events associated with the port [0180] 2. Connection setup messages and other signalling messages from the network and other applications [0181] 3. Data delivery events, which may be generated either by the sending application the NIC or the receiving OS....When applications are to communicate in the present system over shared memory, a single work queue can be shared between two communicating endpoints using non-coherent shared memory. As data is written into the queue, write pointer (WRPTR) updates are also written by the transmitting application into the remote network-mapped memory to indicate the data valid for reading. As data is removed from the queue, read pointer (RDPR) updates are written by the receiving application back over the network to indicate free space in the queue...” paragraphs 0177/0178-0181/0183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hussain, Jin and Gschwind with the teaching of Pope because the teaching of Pope would improve the system of Hussain, Jin and Gschwind by providing an Out-of-band management that allows network operators to establish trust boundaries in accessing management functions and ensuring management connectivity independent of the status of other in-band network components.

Allowable Subject Matter
Claims 4, 8, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-11, 13-17, 19 and 20 have been considered but are moot because the new ground of rejection relies additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194